UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 13-7784


RUSSELL G. TURNER,

                     Petitioner - Appellant,

              v.

CRAIG APKER,

                     Respondent - Appellee,

             and

SARA M. REVELL,

                    Respondent.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:12-hc-02122-BO)


Submitted: June 12, 2017                                          Decided: June 30, 2017


Before MOTZ, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell G. Turner, Appellant Pro Se. Edward D. Gray, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Russell Garnet Turner, a federal prisoner, appeals the district court’s orders

denying relief on his 28 U.S.C. § 2241 (2012) petition and denying his motion for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by

the district court. Turner v. Apker, No. 5:12-hc-02122-BO (E.D.N.C. July 30 & Oct. 22,

2013). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           3